Title: To George Washington from Major General William Heath, 6 January 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Jany 6th 1778

I have been honored with yours of the 17th and 20th Ultimo. It gave me pain to find myself censured by your Excellency for not attending to your orders in the inoculating the Recruits before they were sent on to join the Army. If I have misapprehended your Excellency’s orders, I hope you will excuse such my mistake: But after you had been pleased repeatedly by Letter to order me to hurry on the Recruits of the Army without detaining them to go through Inoculation here when it could be done with great convenience at Peekskill and in its vicinity; and the Legislature had put a stop to inoculation in this quarter, I thought I was pursuing my duty in pushing them on. I have applied to the Council for their advice as to the most proper, and safe place for opening an inoculating Hospital, as there are none at present, and the Law severe against them to which they will pay immediate attention. I have also mentioned to them the compleating their several Regiments &c. agreeable to your Letter.
I have taken the liberty to enclose a Resolve of Council lately sent to me, as it is intended to ascertain the true, State of the several Regiments raised by this State, I beg leave to request your Excellency’s order to the Adjutant General to take the necessary steps for its being carried into execution as soon as conveniently may be by those Regiments who are serving in the Army with you, and that when compleatd the papers may be sent here.
A valuable Cargo of Ordnance and Stores have lately arrived here from Martinique, among which are seventeen peices of Cannon, a number of Granades, Shot, Flints Musket Ball, Fire Arms, pick axes, Spades, a quantity of powder, Slow-match &c. they are now unloading.
General Burgoyne has this day sent an express to Rhode Island for the Transports to come round immediately. Congress have sent me a Resolve, directing that His Accounts of Subsistance be settled by a refund of provisions of equal Quantity and quality, or in Gold or Silver. General Burgoyne talks of refunding part of the Beef & Flour; if he can effect it, particular care will be taken to survey the provisions if any should be brought round in the Transports, which I have observed to him. If provisions should not be repaid, at least in part, I fear our Magazines will be in a most exhausted State in this Department.
I am fully sensible that the longer the Troops are delayed here the

later the reinforcement who may be releived by them in great Britain will arrive in America; But if our Magazines of provisions should be exhausted and new-England should happen to be the Seat of War, or in part, so the want of provisions may be productive of disagreeable consequences.
I have sounded what your Excellency observed with respect to General Hamilton, General Burgoyne informs me that he never heard General Hamilton hint any such desire, but whether he should be exchanged or not, he must go to England as his Regiment is one of those under the Convention, and he is a General Officer only in America. I shall again sound the matter with General Hamilton with all due Caution. I have the Honor to be with great respect, Your Excellency’s Most Obedient, Humble Servant,

W. Heath

